Butube, D. J.
The court is of opinion that the exceptions should be dismissed and the master’s report confirmed, but will not issue the attachment if the respondent will obtain from his son, and file in court, an agreement to refrain from hereafter manufacturing or selling the articles which infringe complainant’s patents.
Subsequently such an agreement was executed by the son, with the consent of the Boston principal, Mr. Ladd, and was filed by respondent. The court ordered that respondent pay the master’s fee, the other costs to abide the final result of the cause.